Citation Nr: 0703158	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right ear disorder 
with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran had active military service from August 1961 to 
September 1990.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO denied entitlement to 
service connection for a skin disorder, allergic rhinitis, 
sinusitis, and a right ear disorder with vertigo.

In September 2005, the Board remanded this claim to the RO 
for additional development.  While the case was in remand 
status, the RO granted service connection for a skin 
disorder, allergic rhinitis, and sinusitis.  The claim for 
service connection for a right ear disorder with vertigo 
remains on appeal and has been returned to the Board for 
further review.  


FINDINGS OF FACT

1.  Vertigo was not present during the veteran's active 
military service or for many years thereafter.

2.  Vertigo is not related to the veteran's active military 
service.  

3.  Vertigo is not related to the service-connected maxillary 
sinusitis, degenerative joint disease of the cervical spine, 
or allergic rhinitis.


CONCLUSION OF LAW

A right ear disorder with vertigo was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not related to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including disorders of the nervous 
system, may be presumed if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  Also, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The service medical records (SMR's) do not show any reference 
to vertigo.  The veteran was treated in service for otitis 
media and otitis externa.  See, SMR October 27 and 28, 1976; 
October 16, 1978 with follow-up October 26, 1978.   He also 
complained of earache.  See, SMR dated in February 1962.  At 
separation in April 1990, his ears were normal, and the 
veteran denied a history of ear trouble.  Thereafter the 
evidence does not reflect complaints or treatment for vertigo 
until 2001, many years after service.  See, e.g., private 
record of May 2001, when the veteran was treated for vertigo 
and prescribed Xanax, and follow-up in June 2001 and October 
2001, as well as VA treatment records in June 2001, when 
dizziness was noted, and in September and December 2001, when 
vertigo was noted.  

A current disorder has been diagnosed and opinions as to the 
etiology of the disorder have been rendered.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  

In favor of the claim, the record contains a brief statement 
dated in March 2005 by F.J. McAllister, D.O.:

[The veteran] has been a patient of mine since 
2004.  He asked me to review his medical records 
from the Air Force, regarding his vertigo.  After 
careful review, and the patients [sic] long history 
of chronic ear and sinus infections, It [sic] is my 
professional opinion that this is more than likely 
than not a service related problem.

Although Dr. McAllister mentions reviewing the veteran's Air 
Force medical records, he did not explain how the vertigo, 
which was first manifest more than 20 years later, could be 
related to the veteran's otitis media and otitis externa in 
the 1970s, or to the service-connected maxillary sinusitis or 
allergic rhinitis.  Without a clearly stated basis for the 
opinion, the Board is unable to give much weight to it.

The record also contains the report of a VA examination in 
October 2005 and an opinion by the same examiner in June 
2006.  The examination report indicates that the claims 
folder was reviewed.  On the basis of the review, medical 
history, and physical examination, the examiner expressed the 
opinion that 

the vertigo, which [the veteran] began to complain 
of about 10 years after leaving service is not 
likely to be service related.  As to whether it is 
connected with the neck problems, I could not make 
a determination of that without resorting to mere 
speculation.

In June 2006, the examiner specifically addressed whether the 
vertigo could be related to the service-connected maxillary 
sinusitis and allergic rhinitis.  The examiner again reviewed 
the claims folder, and noted that the veteran had had nose 
and sinus problems for decades and the vertigo had only 
started in 2000, which in itself "mitigates" against a 
connection.  He also noted that all of the tests were normal, 
so the cause of the vertigo truly is unknown, although one 
neurologist felt that there might be benign positional 
vertigo, which would be unrelated to the veteran's allergies.  
He noted that the only possible connection he could see 
between the veteran's allergies - not sinusitis - and vertigo 
would be that the veteran felt that temperature and humidity 
flare it up, although there is no way to document that.  The 
examiner concluded that he could not connect the veteran's 
vertigo and his allergic rhinitis and sinusitis without 
resorting to mere speculation.

The Board has reviewed the medical opinions in this file and 
accepts the October 2005 and June 2006 VA medical examiner's 
opinions as being more probative than the March 2005 opinion.  
The VA examiner indicated that the claims file had been 
reviewed.  In addition, a complete examination was 
documented.  The examiner noted that the veteran had vertigo 
and that this was not likely to be service-connected, 
explaining that the vertigo began about ten years after 
leaving service.  In June 2006, he noted that the cause of 
the vertigo truly is unknown, given the normal test results.  
This certainly undercuts Dr. McAllister's opinion.  Moreover, 
the VA examiner has specifically indicated that the veteran's 
vertigo cannot be connected to the service-connected neck, 
sinusitis, or rhinitis disabilities without resorting to mere 
speculation.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Here there is no showing in 
service of vertigo.  Thus, it is not clear from the record 
how Dr. McAllister concluded that the veteran's vertigo was 
related to service based on these records.  Further, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

Thus, based on the above, the Board finds that service 
connection is not warranted.  The Board has also considered 
the veteran's own assertions.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2005 letter described the evidence needed to 
support the veteran's claim for service connection and met 
the requirements noted above.  This was after the initial 
denial of this issue in November 2002.  However, the 
requisite notice was ultimately provided to the appellant 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond to the 
notice letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issues on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  In the present 
appeal, the veteran was provided with proper in the August 
2006 supplemental statement of the case.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined and opinions have been rendered, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for a right ear disorder with vertigo is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


